Case 1:20-cv-25206-CMA Document 1 Entered on FLSD Docket 12/22/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                                              CASE NO.: 1:20-cv-25206
 JOHNATHAN GRILLS

                Plaintiff,
 v.

 CARNIVAL CORPORATION
 a Foreign Profit Corporation.

             Defendant.
 ______________________________________/

                                  COMPLAINT FOR DAMAGES

        Plaintiff, JOHNATHAN GRILLS, by and through his undersigned counsel, hereby sues

 Defendant, CARNIVAL CORPORATION (hereinafter, “CARNIVAL”), and alleges:


                              THE PARTIES AND JURISDICTION

        1.      This is an action seeking damages in excess of $75,000.00 (Seventy Five

 Thousand Dollars) exclusive of interest, costs and attorney's fees.

        2.      This Court has diversity subject matter jurisdiction pursuant to 28 U.S.C. § 1332

 as this is a civil action in which the matter in controversy exceeds the sum or value of $75,000,

 exclusive of interest and costs, and is between citizens of different States and/or citizens of a

 State and citizens or subjects of a foreign state.

        3.      This Court also has Admiralty subject matter jurisdiction pursuant to 28 U.S.C. §

 1333 as this case involves a maritime tort.

        4.      Plaintiff, JOHNATHAN GRILLS, is sui juris and is a resident of Mississauga,

 Ontario Canada.


                                                      1
Case 1:20-cv-25206-CMA Document 1 Entered on FLSD Docket 12/22/2020 Page 2 of 3




           3.     Carnival Corporation is incorporated under the laws of the Republic of Panama

 with its principal place of business and headquarters in Miami, Fl.

           4.     This action is being filed in this Court pursuant to the terms and conditions of the

 Passenger Contract issued by Defendant, CARNIVAL CORPORATION.

           5.     At all times material thereto, CARNIVAL owned, operated, managed, maintained

 and/or controlled the vessel, the CARNIVAL PRIDE.


                                               COUNT I
                                            (NEGLIGENCE)

           Plaintiff re-alleges all allegations in paragraphs 1 through 6 above as if alleged fully

 herein.


           6.     On or about January 5, 2020, the Plaintiff was a fare-paying passenger aboard the

 CARNIVAL PRIDE, a cruise ship owned and operated by the Defendant which departed out of

 Baltimore, Maryland on January 5, 2020

           7.     At that time and place, the Defendant owed the Plaintiff a duty of reasonable care

 under the circumstances.

           8.     At that time and place, in or around the Serenity Deck, Defendant breached its

 duty of care toward the Plaintiff when it allowed its deck floor to be wet, slippery and icy.

           9.     The Defendant caused this hazard, or the Defendant knew about this hazard or

 should have known of said dangerous condition and failed to warn passenger or Plaintiff, in

 particular, of any danger or in the alternative, the Defendant allowed said dangerous condition to

 exist for a length of time sufficient that the Defendant should have known about it, or this type of

 hazard occurred with regularity and was therefore foreseeable.




                                                     2
Case 1:20-cv-25206-CMA Document 1 Entered on FLSD Docket 12/22/2020 Page 3 of 3




         10.     As a result of the Defendant’s failure to mop or cordon off that icy and slippery

 section, the Plaintiff slipped and fell.

         11.     That as a direct and proximate result of the aforementioned incident, the Plaintiff,

 JOHNATHAN GRILLS, was injured in and about his body and extremities, suffered physical

 handicap and/or aggravation of a pre-existing condition, physical and mental pain and suffering,

 permanent disability and disfigurement, medical and maintenance expenses and wage loss; said

 injuries and losses are either permanent or continuing in nature and the Plaintiff will suffer such

 losses and impairments in the future.


         WHEREFORE, Plaintiff demands judgment against CARNIVAL for damages suffered as

 a result of the alleged accident and a trial by jury on all issues triable.


                                                 DATED this 22nd day of December 2020.

                                                 CHALIK AND CHALIK, P.A.
                                                 Attorneys for Plaintiff
                                                 10063 N. W. 1st Court
                                                 Plantation, Florida 33324
                                                 Tel.: (954) 476-1000
                                                 Fax: (954) 472-1173


                                                 By _________________________
                                                       DEBI F. CHALIK
                                                       Florida Bar No. 179566




                                                     3
